             Case 6:21-cv-00889 Document 1 Filed 08/26/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 CAPITOL SPECIALTY INSURANCE                    §
 CORPORATION,                                   §
      Plaintiff,                                §
                                                §
 v.                                             §       CIVIL ACTION NO. 6:21-CV-00889
                                                §
 RVOS FARM MUTUAL INSURANCE                     §
 COMPANY,                                       §
      Defendant.                                §

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        1.    Plaintiff Capitol Specialty Insurance Corporation (“CSIC”) petitions this Court

pursuant to the Declaratory Judgments Act, 28 U.S.C. Section 2201, Texas Civil Practice and

Remedies Code Section 37.001, et seq. and Federal Rule of Civil Procedure 57, for construction

of an insurance policy and declarations regarding the parties’ rights and obligations under the

policy with respect to an underlying claim and lawsuit against defendant RVOS Farm Mutual

Insurance Company (“RVOS”).

                                               I.
                                          INTRODUCTION

        2.    Plaintiff CSIC is a Wisconsin corporation with its principal place of business in

Middleton, Wisconsin. CSIC affirmatively pleads that the parties are citizens of different states

for removal under 28 U.S.C. Section 1332(a).

        3.    Defendant RVOS is a corporation with its principal place of business in Temple,

Texas. RVOS can be served with process by serving its President Wiley Shockley, or any acting

officer of RVOS, at 2301 South 37th Street, Temple, Texas, 76504.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
                Case 6:21-cv-00889 Document 1 Filed 08/26/21 Page 2 of 6




          4.      The amount in controversy exceeds $75,000, exclusive of interest and costs. The

parties to this lawsuit are of different states. Therefore, this Court has jurisdiction over the lawsuit

under 28 U.S.C. Section 1332. Venue is proper in the Western District of Texas, Waco Division,

pursuant to 28 U.S.C. Section 1391 (b)(2) because the insurance policy made the subject of the

declaratory relief sought in this lawsuit was issued to the defendant in Temple, Bell County, Texas.

                                               II.
                                         THE CSIC POLICY

          5.      CSIC issued to RVOS Insurance Company Professional Liability Policy number

IC20140403-07 effective from May 3, 2020 to May 3, 2021 (the “CSIC Policy) with liability limits

of $2 million each claim and in the aggregate. A copy of the CSIC Policy is attached as Exhibit

A.

          6.      The CSIC Policy is a claims-made and reported policy. The CSIC Policy provides

no duty to defend any “claim” against an “insured” and provides indemnity coverage for covered

claims in excess of a $250,000 per claim deductible.

          7.      In relevant part, the insuring agreement to the CSIC Policy states that CSIC will

pay on behalf of an “insured” those sums in excess of the Deductible and up to the applicable Limit

of Liability specified in the Declarations, that an “insured” becomes legally obligated to pay as

“loss” in connection with a “claim” resulting from a “wrongful act” arising out of “professional

services” provided by or on behalf of any “insured.”

          8.      “Professional services” means “services performed by any ‘insured’ for a policy

holder, customer or client of the “insured” for monetary considerations relating to a policy of

insurance.” “Professional services” includes “services rendered or required to be rendered in the

conduct of the “insured’s” claims handling and adjusting…”




PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 2
4832-6407-8584, v. 1
                Case 6:21-cv-00889 Document 1 Filed 08/26/21 Page 3 of 6




          9.      “Wrongful act” means “any act, error, or omission of an ‘insured’ in the rendering

of or failure to render ‘professional services’ for others…”

          10.     The exclusions section to the CSIC Policy states that CSIC “is not liable for ‘loss’

in connection with any ‘claim’ based upon, arising out of, directly or indirectly resulting from, in

consequence of, or in any way involving any actual or alleged:…‘bodily injury’ or ‘property

damage.’” “Bodily injury” means “physical injury, sickness, disease or death of any person, as

well as mental anguish, mental injury, emotional distress, shock or fright resulting in or from

physical injury, sickness, disease or death of any person.”

          11.     The “bodily injury” exclusion does not apply “to the extent that the ‘first named

insured’ or any ‘subsidiary’ has rendered or is required to render ‘professional services’ in

connection with a policy of insurance providing coverage for such exposures.”

                                             III.
                               THE UNDERLYING CLAIM AND LAWSUIT

          12.     On April 9, 2021, CSIC first received notice of a pre-suit claim against RVOS by

Javier and Guadalupe Flores. According to a March 29, 2021 demand letter on behalf of the

Floreses, the Floreses purchased property insurance from RVOS under policy number

RV21929002 “to cover losses to their home.” On or about June 9, 2019, a windstorm allegedly

damaged their home and created an opening in their roof. The Floreses contend they reported the

loss to RVOS, which assigned field adjuster Brian Poole to inspect the damage.

          13.     According to the demand letter, on June 14, 2021, Poole climbed on the roof while

inspecting the property and removed a tarp. He allegedly failed to replace the tarp. After the

inspection, Javier Flores noticed dark clouds and climbed onto the roof to replace the tarp. He fell

from the roof and allegedly suffered serious injuries. The Floreses demanded $1,008,360.04 from




PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 3
4832-6407-8584, v. 1
                Case 6:21-cv-00889 Document 1 Filed 08/26/21 Page 4 of 6




RVOS, including $258,360.04 for Javier Flores’ medical bills. A copy of the demand letter is

attached as Exhibit B.

          14.     On June 9, 2021, the Floreses sued RVOS, Poole and Compass Adjusting Services

(the “Flores Lawsuit”). The facts alleged in the plaintiffs’ petition are substantially the same as

those in the demand letter and include allegations that the Floreses purchased property insurance

from RVOS to cover losses to their home, and that Poole failed to replace the tarp. A copy of the

plaintiffs’ original petition is attached as Exhibit C.

                                              IV.
                                        COVERAGE DISPUTE

          15.     RVOS tendered the demand letter to CSIC on April 9, 2021. CSIC denied coverage

to RVOS by letter dated May 18, 2021. According to CSIC’s letter, no coverage is afforded for

“loss” resulting from a “wrongful act” that does not arise out of “professional services.”

          16.     CSIC also advised that the “bodily injury” exclusion precludes coverage because

the Flores seek damages stemming from injuries allegedly sustained when Javier Flores fell off his

roof.

          17.     The exception to the “bodily injury” exclusion does not apply because any

“professional services” rendered in connection with RVOS’ property policy issued to the Floreses

did not provide coverage for such exposure made the basis of Javier Flores’ “bodily injury” claim.

In this regard, the demand letter and the petition clearly identify the RVOS policy issued to the

Floreses is a “property policy” and not a policy providing coverage for an insured’s first-party

“bodily injury” claim.

                                                  V.
                                       DECLARATORY RELIEF

          18.     CSIC seeks a declaration that it owes no obligation to provide coverage to RVOS

for the Flores Lawsuit.

PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 4
4832-6407-8584, v. 1
                Case 6:21-cv-00889 Document 1 Filed 08/26/21 Page 5 of 6




          19.     In particular, CSIC seeks a declaration that the CSIC Policy does not provide for a

duty to defend because the CSIC Policy expressly states that CSIC owes no duty to defend.

          20.     CSIC also seeks a declaration that the CSIC Policy does not provide coverage to

RVOS for the Flores Lawsuit because Flores’ injuries allegedly were caused by Poole’s ordinary

negligence in failing to replace a tarp, which is not a “professional service.”

          21.     CSIC also seeks a declaration that the CSIC Policy does not provide coverage to

RVOS for the Flores Lawsuit because the “bodily injury” exclusion applies and the exception to

that exclusion does not apply.

          22.     Even though the CSIC Policy states CSIC owes no duty to defend, the additional

coverage defenses identified above (i.e., no “professional service” and excluded by the “bodily

injury exclusion”) would preclude a duty to reimburse defense costs. Thus, CSIC seeks a

declaration that these additional coverage defenses also preclude a duty to indemnify for the same

reasons they preclude a duty to defend.

                                                PRAYER

          23.     WHEREFORE, PREMISES CONSIDERED, plaintiff respectfully requests the

Court to:

         (1)      Declare that the CSIC Policy does not provide coverage to the defendant with
                  respect to the Flores Lawsuit; and

         (2)      Grant such other and further relief to which the plaintiff may be entitled.




PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 5
4832-6407-8584, v. 1
                Case 6:21-cv-00889 Document 1 Filed 08/26/21 Page 6 of 6




                                    Respectfully submitted,




                                    Ellen Van Meir
                                    State Bar No. 00794164
                                    evanmeir@nicolaidesllp.com
                                    Mariah B. Quiroz
                                    State Bar No. 24031714
                                    mquiroz@nicolaidesllp.com

                                    NICOLAIDES, FINK THORPE, MICHAELIDES &
                                         SULLIVAN, LLP
                                    2501 North Harwood Street, Suite 1210
                                    Dallas, TX 75201
                                    (469) 290-9040
                                    (469) 290-9041 – FAX

                                    COUNSEL FOR PLAINTIFF CAPITOL
                                    SPECIALTY INSURANCE CORPORATION




PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 6
4832-6407-8584, v. 1
